                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 PHILIP EUGENE GURZI,                            Case No. 18‐CV‐3104 (NEB/KMM)

                     Petitioner,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 WARDEN R. MARQUES,

                     Respondent.



      The Court has received the October 10, 2019 Report and Recommendation of

United States Magistrate Judge Katherine M. Menendez. [ECF No. 14.] No party has

objected to that Report and Recommendation, and the Court therefore reviews it for clear

error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per

curiam). Finding no clear error, and based upon all the files, records, and proceedings in

the above‐captioned matter, IT IS HEREBY ORDERED THAT:

      1. The Report and Recommendation [ECF No. 14] is ACCEPTED;

      2. The Petition for Writ of Habeas Corpus [ECF No. 1] is DENIED; and

      3. The action is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: December 2, 2019                         BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge
